UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: December 14, 2011 (Date of earliest event reported) Asure Software,Inc. (Exact name of registrant as specified in its charter) Delaware 0-20008 74-2415696 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 110 Wild Basin Rd Austin, TX (Address of principal executive offices) (Zip Code) 512-437-2700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A is filed as an amendment to the Current Report on Form 8-K filed by Asure Software, Inc. on December 14, 2011.This Amendment is being filed to include the financial statements of W.G. Ross Corp., d/b/a Legiant and pro forma information listed below. Item9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired. Exhibit99.1 - Audited Financial Statements for W.G. Ross Corp. as of and for the years ended December31, 2009 and 2010 and the accompanying Report of Independent Auditors; and Exhibit99.2 - Unaudited Financial Statements for W.G. Ross Corp. as of and for the nine months ended September30, 2011 and 2010. (b) Pro forma financial information—Included herein as Exhibit99.3 are the unaudited pro forma condensed combined Balance Sheet as of September 30, 2011 and the pro forma condensed combined Statements of Operations for the twelve months ended December 31, 2010 and nine months ended September, 2011. (c) Exhibits. Exhibit Description Consent ofPadgett Stratemann & Co., L.L.P. Audited Financial Statements for W.G. Ross Corp. as of and for the years ended December31, 2010 and 2009 and the accompanying Report of Independent Auditors. Unaudited Balance Sheet for W.G. Ross Corp. for the period ended December 31, 2010 and September 30, 2011 and Income Statement and Cash Flows for the nine months ended September30, 2011 and 2010. Asure Software,Inc. unaudited pro forma condensed combined Balance Sheet as of September 30, 2011 and the condensed combined Statements of Operations for the nine month period ended September 30, 2011 and the fiscal year ended December31, 2010 with respect to the acquisition of W.G. Ross Corp. C SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASURE SOFTWARE, INC. Date: February 29, 2012 By: /s/David Scoglio David Scoglio Chief Financial Officer EXHIBIT INDEX Exhibit Description Consent ofPadgett Stratemann & Co., L.L.P. Audited Financial Statements for W.G. Ross Corp. as of and for the years ended December31, 2010 and 2009 and the accompanying Report of Independent Auditors. Unaudited Balance Sheet for W.G. Ross Corp. for the period ended December 31, 2010 and September 30, 2011 and Income Statement and Cash Flows for the nine months ended September30, 2011 and 2010. Asure Software,Inc. unaudited pro forma condensed combined Balance Sheet as of September 30, 2011 and the condensed combined Statements of Operations for the nine month period ended September 30, 2011 and the fiscal year ended December31, 2010 with respect to the acquisition of W.G. Ross Corp. C
